DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 05/10/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al (JPH 07132140 A), in view of Dingeldein et al (USP 9,561,305 B2) and further in view of Sain et al (US 2008/0146701 A1).
Niwa disclosed a prosthetic material for medical treatment. Said prosthetic comprised a calcium phosphate-based material (e.g., hydroxyapatite taught at claim 2) fixed and held onto a surface of a cellulose substrate (e.g., 20 to 50 nm taught) [title; abstract; claim 2; page 3, 3rd paragraph].

Dingeldein taught a form-stable needle-shaped hydroxyapatite crystal material (e.g., acicular), which was easy to handle, formed into a preformed body which defined the shape of an implant [col 1, lines 40-50; col 3, lines 20-25, 35-50 and 60-65] and was particularly favorable for formation of natural bone material.
Since Niwa taught a prosthetic material for medical treatment, it would have been prima facie obvious to one of ordinary skill in the art to include acicular hydroxyapatite within Niwa, as taught by Dingeldein. An ordinarily skilled artisan would have been so motivated, because acicular hydroxyapatite is easy to handle, forms into a preformed body that defines the shape of an implant and is particularly favorable for formation of natural bone material, as taught by Dingeldein [Dingeldein; col 1, lines 40-50; col 3, lines 20-25, 35-50 and 60-65].
The combined teachings of Niwa and Dingeldein did not teach cellulose nanofibers derived from vegetables.
Sain taught [abstract and title] cellulose nanofibers (e.g., 20-60 nm) derived from root crops (e.g., rutabaga, turnip or the like) [0037]. The advantages of these natural nanofibers, which find application in the medical field, are as reinforcing materials with high mechanical properties, low density and biodegradability [0003 and at the abstract].
Since Niwa taught a prosthetic material for medical treatment, it would have been prima facie obvious to one of ordinary skill in the art to derive Niwa’s nanocellulose from vegetable fibers, as taught by Sain. An ordinarily skilled artisan would have been so 
Claim 1 recites nanofibers. Niwa taught [page 3, 3rd paragraph] fibers sized 20 to 50 nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Claim 8 is rendered prima facie obvious because Niwa taught a Ca/P ratio of 1.5 to 2.0 [claim 2].
Claim 8 recites a Ca/P ratio of 1.50 to 1.80. Niwa taught a Ca/P ratio of 1.5 to 2.0. A prima facie case of obvious exists because of overlap, as discussed above.

Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive. 
Regarding Niwa, the Applicant argued that Niwa requires microbial cellulose.
The Examiner responds that microbial cellulose is not excluded by the current claims.
Further, regarding Niwa, the Applicant argued that Niwa is drawn to materials having excellent biocompatibility, flexibility, toughness and cell affinity, without causing adhesion with surrounding organs. Applicant argued that there is no well-known technology in which vegetable-derived cellulose (drawn to Sain et al) adheres well to biological tissue without causing adhesion with surrounding organs. Applicant argued that there is no motive whatsoever in Niwa or Sain, to use vegetable-derived cellulose as the cellulose in Niwa.

As Sain taught cellulose nanofibers with high strength [0016-17], it would be obvious to include Sain within Niwa, as a reinforcing material. The ordinarily skilled artisan would have a reasonable expectation of success, because the advantages of Sain’s cellulose fibers as reinforcing materials are their high mechanical properties [0003].

In response to the Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, the rejection was not based upon hindsight reasoning, but rather a motivation to combine the teachings of the prior art, where Niwa taught hydroxyapatite fixed onto cellulose substrates, Dingeldein taught acicular hydroxyapatite 

Applicant argued that the technical matters raised in Niwa are distant from the present invention. Applicant argued that Niwa (Example 1) is mostly microbial cellulose.
The Examiner responds that Niwa’s teachings are not excluded by the instant claims.

Applicant argued that the technical fields of Niwa and Dingeldein are different, and it cannot be obvious to use the acicular hydroxyapatite of Dingeldein in Niwa.
The Examiner disagrees. Dingeldein relates to hydroxyapatite materials [col 1, lines 15-20], where hydroxyapatite is a known material of implants [col 1, lines 29-30], which was also taught by Dingeldein [col 1, lines 40-50; col 3, lines 20-25, 35-50 and 60-65]. Niwa relates to [claims 1-2] medical prosthesis materials comprising hydroxyapatite. The technical fields of Niwa and Dingeldein are not different.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al (JPH 07132140 A), in view of Dingeldein et al (USP 9,561,305 B2), further in view of Sain et al (US 2008/0146701 A1) and further in view of Poletto et al (Chapter 2 Structural Characteristics and Thermal Properties of Native Cellulose, https://cdn.intechopen.com/pdfs/45613/intech-structural_characteristics_and_thermal_properties_of_native_cellulose.pdf, 2013).

Additionally, Niwa disclosed [page 4, 4th paragraph] that the hydroxyapatite was entangled with the cellulose fibers by hydrogen bonding. 
However, it does not appear that Niwa specifically disclosed hydrogen bonding between the cellulose fibers, as recited in claims 9 and 20.
But, Poletto taught that [page 46, section 2.0 entitled Structure of cellulose and page 48, section 2.2 entitled Hydrogen bonding] cellulose is a natural polymer consisting of ringed glucose molecules. Three hydroxyl groups are available for reaction in each repeating unit of cellulose. These hydroxyl groups and their ability to make hydrogen bonds between cellulose chains govern the physical properties of cellulose. The intra-chain hydrogen bonding between hydroxyl groups and oxygen of the adjoining ring molecules stabilize the linkage, and results in the linear configuration of the cellulose chain. Hydrogen bonding within neighboring cellulose chains may act to determine the straightness of the chain, and impart improved mechanical properties to the cellulose fibers. The intra- and inter-chain hydrogen-bonding network makes cellulose a relative stable polymer, and gives the cellulose fibrils high axial stiffness. 
Since Niwa taught cellulose nanofibers, it would have been prima facie obvious to one of ordinary skill in the art to bind the fibers to each other by hydrogen bonding. An ordinarily skilled artisan would have been motivated to ensure strength and stability between the fibers, as taught by Poletto taught [page 46, section 2.0 entitled Structure of cellulose and page 48, section 2.2 entitled Hydrogen bonding].
Response to Arguments
The rejection over Poletto was not independently traversed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612